Title: To Thomas Jefferson from William Armistead Burwell, 26 December 1805
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Richmond December 26 1805
                  
                  Mr Clark has promised to deliver into your hands the correspondence betwen the Gov’nr of Virginia and the Pt. of Congress; they should have been returned sooner, but for the ill State of my health which detaind Me at home until the departure of Mr Randolph for Congress;—In the present State of affairs, when the U States are threaten’d with the calamities of war, it affords me the greatest pleasure to assure you, there is in this State the Strongest attatchment to the Administration, & a fervent patriotism which bids difiance to foreign Menaces, from any power; The Resolutions which have passed our Legislature may be consider’d as the sentiments of all classes of people; It is true, they were laid for some time on the Table, but some persons thought, if the S. of Virginia, expressed an opinion before the Government had taken its course, the clamor of Virginia influence might be revived; the part taken by Pensylvania, has removed that imputation; permit me to hope that any service I can render you will be required; you cannot add more to my happiness than to give me an opportunity, to evince the Sincere, Attatchment & gratitude I feel for your kindness—
                  
                     Wm A Burwell 
                     
                  
               